This document was signed electronically on September 4, 2019, which may be different from its
entry on the record.


IT IS SO ORDERED.

Dated: September 4, 2019




                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 In re                                           )
                                                 )   Case No. 18-50757
 FIRSTENERGY SOLUTIONS CORP., et al.,            )
                                                 )   Chapter 11
               Debtors.                          )
                                                 )   Adversary Proceeding No. 18-05100
                                                 )
                                                 )
 FIRSTENERGY SOLUTIONS CORP.,                    )   Judge Alan M. Koschik
                                                 )
               Plaintiff,                        )
                                                 )
 v.                                              )
                                                 )
 BLUESTONE ENERGY SALES CORP.,                   )
                                                 )
               Defendant.                        )


                            DISCOVERY SCHEDULING ORDER

        The Court held a pretrial conference in this adversary proceeding on August 13, 2019.
Participating in that matter were:




18-05100-amk     Doc 30     FILED 09/04/19     ENTERED 09/05/19 08:11:09         Page 1 of 2
        Joseph L. Sorkin        as counsel for   Plaintiff FirstEnergy Solutions Corp., Debtor

        C. Thomas Ezell         as counsel for   Defendant Bluestone Energy Sales Corp.

        Based upon the matters discussed during the pretrial conference,

        IT IS HEREBY ORDERED THAT:

    1. All non-expert discovery in this adversary proceeding shall be completed no later than
       November 15, 2019.

    2. Unless this adversary proceeding is previously reported to the Court as resolved, a further
       non-evidentiary pretrial in this matter shall be held on the record on November 19, 2019
       at 10:00 a.m., in Courtroom 260 of the John F. Seiberling Federal Building & U.S.
       Courthouse, 2 South Main Street, Akron, Ohio. The necessity of and schedule for expert
       discovery will be discussed at the further pretrial, along with any other matters then
       relevant to this adversary proceeding.

                                                 ###

cc (all via e-mail):


 Joseph L. Sorkin          as counsel for         Plaintiff FirstEnergy Solutions Corp., Debtor

 C. Thomas Ezell           as counsel for         Defendant Bluestone Energy Sales Corp.




                                                  2


18-05100-amk           Doc 30   FILED 09/04/19        ENTERED 09/05/19 08:11:09       Page 2 of 2
